Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 10-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1 and 10 recite the combination of elements not found in the prior art. Specifically the claim recites the elements of: 

Claim 1: A merchant verification system for verifying and onboarding a merchant received from a third-party aggregator to an interchange network, said merchant verification system comprising: 
a memory device for storing data; and a processor communicatively coupled to said memory device, said processor programmed to: 
receive an input file in a directory defined in said memory device, the input file including one or more entries, each entry including a merchant name and merchant location information; 
generate an input load table from the input file, the input load table containing the one or more entries, the input load table temporarily stored in said memory device; 
determine a transaction source type of the input load table based on a transaction source type code included in a custom set table; 
based on the determined transaction source type, append corresponding transaction source type data to the input load table to generate a match load table; 
apply a plurality of business exception rules to each entry of the one or more entries included in the match load table; 

store the response file on said memory device.

Claim 10: A computer-implemented method for verifying and onboarding a merchant received from a third-party aggregator to an interchange network, said method comprising: 
monitoring a directory defined on a memory device; 
receiving an input file in the directory, the input file including one or more entries including a merchant name and location information; 
generating an input load table from the input file, the input load table containing the one or more entries; 
temporarily storing the input load table in the memory device; 
determining a transaction source type of the input load table based on a transaction source type code included in a custom set table; 
based on the determined transaction source type, generating a match load table by appending corresponding transaction source type data to the input load table; 
applying a plurality of business exception rules to each entry of the one or more entries included in the match load table; 
generating a response file from the match load table, the response file including the one or more entries of the input file and the appended corresponding transaction source type data; and 
storing the response file on the memory device.

Although these limitations are not found in the prior art they still stand rejected under 35 U.S.C 101 as being directed to an abstract idea without integrating the abstract into a practical application or adding significantly more to the abstract idea itself.
Response to Amendment
	This action is in response to Applicant’s amendment filed on February 16, 2021. Claims 9 and 18-25 are canceled. Claims 1-8 and 10-17 are pending and will be considered for examination.

Response to Arguments
I.	Claim Rejections - 35 USC § 101
Applicant’s arguments filed February 16, 2021 with respect to claims rejected under 35 USC § 101 have been fully considered but they are not persuasive.
	Applicant begins by arguing (bottom of page 7) that the claims do not recite an abstract idea under Step 2A Prong One, but rather monitoring a directory, generating tables, appending data to tables, and generating a response file. Examiner disagrees. Monitoring a directory, generating tables, appending data to tables, and generating a response file are simply the data manipulation operations recited as part of the abstract idea of merchant verification. Applicant argues further that each of these operations “must be performed outside the human mind”. Examiner disagrees. These data manipulation operations can be performed by the human mind with a pen and paper. Examiner notes that Specification para [0003] supports this interpretation by stating that the invention automates a process that was previously performed manually. 
	Applicant then argues (top of page 8) that the judicial exception is integrated into a practical application under Step 2A Prong Two. Specifically, Applicant argues “when viewed as a whole, at most the claims are confined to a particular useful application of an abstract idea in achieving a particular solution to a particular problem. As such, the claims do not claim only the desired results of a process, do not monopolize the use of the abstract idea, and do not seek to patent every substantial practical application of the abstract idea. Accordingly, a patent for these claims would not in practical effect be a patent on the abstract idea”. That is, that the claims do not preempt the abstract idea. The Examiner respectfully disagrees and notes that the Federal 
	Next Applicant argues (bottom of page 9) that the pending claims recite an improvement to a technology or technical field, analogizing to McRO. Examiner disagrees. In McRO, the claims recite rules allow the computer to do something it could not do before – create improved animation. In the pending claims, the rules do not allow the computer to do something it was unable to do before. Here, the “rules” that Applicant cites are “monitor a memory device for a file, generate tables, append data to the tables, and generate a response file from the tables” (citing Applicant’s arguments top of page 8). These are all generic data processing operations performed by computers as they are typically used, and therefore are not sufficient to integrate the abstract idea into a practical application. Examiner notes further that Applicant does not indicate any support from the Specification that the pending claims recite an improvement to a technology or technical field. Rather, Specification para [0003] indicates that the invention automates a previous manual process. This amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). 




	Finally Applicant argues (bottom of page 10) that “the recited elements include improvements to the technical field of electronic data transactions, using for example, specific data elements and data files that do not currently exist in the technical field”. Examiner disagrees. There is no evidence provided in the disclosure of any improvement to data elements or data files. Rather, the disclosure supports mere instructions to implement an abstract idea on a computer (see e.g., para [0003]). 











Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 1-8 are directed to a system, which is a machine. Therefore, claims 1-8 are directed to one of the four statutory categories of invention. Claims 10-17 are directed to a method, which is a process. Therefore, claims 10-17 are directed to one of the four statutory categories of invention. 

Step 2A
Claim 1:
The claim recites verifying and onboarding a merchant received from a third-party aggregator to an interchange, said merchant verification comprising: receive an input file in a directory, the input file including one or more entries, each entry including a merchant name and merchant location information; generate an input load table from the input file, the input load table containing the one or more entries, the input load table temporarily stored; determine a transaction source type of the input load table based on a transaction source type code included in a custom set table; based on the determined transaction source type, append corresponding transaction source type data to the input load table to generate a match load table; apply a plurality of business exception rules to each entry of the one or more entries included in the match load table; and generate a response file from the match load table, the response file 

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of merchant verification. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting marketing or sales activities or behaviors, and business relations; and managing personal behavior or relationships or interactions between people by reciting following rules or instructions. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation, evaluation, judgment, opinion. 
Dependent claims 2-8 recite the same abstract ideas identified in claim 1. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 1-9 recite the additional elements of a system; a network; a memory device for storing data; a processor communicatively coupled to said memory device, said processor programmed to; and storing a file on a memory device. The computer system component steps are recited at a high-level of generality (i.e., a networked computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 2-8 are not integrated into a practical application based on the same analysis as for claim 1 above.
Claim 10:
The claim recites verifying and onboarding a merchant received from a third-party aggregator to an interchange network by: monitoring a directory; receiving an input file in the directory, the input file including one or more entries including a merchant name and location information; generating an input load table from the input file, the input load table containing the one or more entries; temporarily storing the input load table; determining a transaction source type of the input load table based on a transaction source type code included in a custom set table; based on the determined transaction source type, generating a match load table by appending corresponding transaction source type data to the input load table; applying a plurality of business exception rules to each entry of the one or more entries included in the match load table; and generating a response file from the match load table, the response file including the one or more entries of the input file and the appended corresponding transaction source type data. 

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of merchant verification. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting marketing or sales activities or behaviors, and business relations; and managing personal behavior or relationships or interactions between people by reciting following rules or instructions. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation, evaluation, judgment, opinion. 
Dependent claims 11-17 recite the same abstract ideas identified in claim 10. 


Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 10-18 recite the additional elements of a computer, a network, a memory device; and storing a file on a memory device. The computer system component steps are recited at a high-level of generality (i.e., a networked computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 11-17 are not integrated into a practical application based on the same analysis as for claim 10 above.














Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
Claims 1-8 recite the additional elements of a system; a network; a memory device for storing data; a processor communicatively coupled to said memory device, said processor programmed to; and storing a file on a memory device. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).

Claims 10-17 recite the additional elements of a computer, a network, a memory device; and storing a file on a memory device. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Batra et al (US 2017/0213223) teaches determining and assigning a VIC code to a merchant for establishing proper usage of differentiated transaction instruments according to their proper purposes, marketing and cross-marketing of differentiated transaction instruments, and provision of value-added services, such as credit risk evaluation, fraud detection, bonusing, and dispute arbitration.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224.  The examiner can normally be reached on M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        

/NAEEM U HAQ/Primary Examiner, Art Unit 3625